EXHIBIT 10.48
March 31, 2009
Visteon Corporation
One Village Center Drive
Van Buren Township, Michigan
Attn: William Quigley
          Re: Letter Agreement
Ladies and Gentlemen:
          Reference is hereby made to (a) that certain Amended and Restated
Credit Agreement, dated as of April 10, 2007 (as amended, supplemented or
otherwise modified, the “Credit Agreement”), among Visteon Corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), Citicorp USA,
Inc., as syndication agent, JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”), and J.P. Morgan Securities Inc.
and Citigroup Global Markets Inc. as joint lead arrangers and joint bookrunners
and (b) that certain Limited Waiver to the Credit Agreement of even date
herewith (the “Waiver”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Credit
Agreement or as otherwise indicated.
          It is a condition precedent to the Waiver Effective Date (as defined
in the Waiver) that the Borrower and the members of the ad hoc steering
committee of the Lenders (the “Committee”), on behalf of the Lenders, execute
and deliver a Letter Agreement (as defined in the Waiver), relating to certain
information, access and communications with the Lenders during the Waiver Period
(as defined in the Waiver). This Letter Agreement satisfies such condition.
          In furtherance of the foregoing, the Committee and the Borrower agree
as follows:
          1. Members of the Borrower’s senior management with appropriate
seniority and expertise (in each case, as reasonably determined by the Borrower)
shall, on behalf of the Borrower, conduct conference calls with the Committee,
Houlihan Lokey (as financial advisor to certain Lenders listed on Schedule A
hereto (the “Ad Hoc Lender Group”) “Houlihan”) and assuming counsel to the
Company participates, Bingham McCutchen LLP (as counsel to the Ad Hoc Lender
Group “Bingham”), once every two weeks and at such other times as may be
mutually agreed by the Borrower and the Committee, in each case upon reasonable
prior notice, in each case to provide an update as to the business, operations
and financial condition of the Borrower and its subsidiaries, and the Borrower’s
strategic and contingency planning, including discussions with its customers and
suppliers.
          2. (a) The Borrower and its Subsidiaries in North America and Europe
shall maintain on a consolidated basis for the Borrower and such North American
and European Subsidiaries at all times a balance of cash and cash equivalents of
at least $335,100,000.

 



--------------------------------------------------------------------------------



 



(b) The Borrower and its Subsidiaries in North America shall maintain on a
consolidated basis for the Borrower and such North American Subsidiaries at all
times a balance of cash and cash equivalents of at least $193,500,000.
For purposes of both (a) and (b) immediately above, when determining the balance
of cash and cash equivalents, such amounts shall not include any dividends or
other cash or cash equivalent distributions from any Asia Subsidiary (with the
limited exception of an April, 2009 dividend of no more than $15,000,000 from
Halla Climate Control Corporation).
          3. The Borrower shall deliver, or cause to be delivered, to Houlihan,
on or before the applicable dates set forth below, the following in scope and
detail reasonably acceptable to Houlihan (provided, that the results projected
in such analysis shall not be subject to such approval or acceptance):

  a.   on or before April 21, 2008, a wind-down analysis equating to a scenario
where no incremental funding is provided by the Lenders; and     b.   on or
before April 28, 2008, as it relates to the Borrower and its subsidiaries, an
expedited sale/break-up analysis.

          4. The Borrower shall deliver, or cause to be delivered, to Houlihan,
beginning on April 1, 2009:

  a.   an updated rolling 13-week cash flow forecast (including North America,
Europe and South America cash balances by region and by legal entity, and
intercompany debt balances by legal entity) reflecting actual balances through
the last Friday of each month, delivered on the fifth business day following the
last Friday of each month (for example, provide a forecast on April 3rd,
reflecting actual balances through March 27th);     b.   actual cash positions
(for each of, on an individual basis, North America, Europe, South America and
Asia) reported on a weekly basis (delivered on each Friday for the prior week);
and     c.   a variance analysis of actual results versus forecast delivered on
a monthly basis (delivered (for the prior month) as soon as practicable, but no
later than two business days following the delivery of the rolling 13-week cash
flow forecast).

          5. The Borrower shall utilize all good faith efforts to negotiate
arrangements with its material customers and suppliers to provide a combination
of pricing, volume, payment, credit and such other forms of support as the
Borrower may reasonably determine to be necessary or advisable to its business
and operations (“Customer Efforts”). The Borrower shall provide reasonable,
periodic updates to the Committee and/or its advisors, as reasonably requested
by the Committee (but in any event, not to exceed once per week), as to its
progress in its Customer Efforts. Notwithstanding the foregoing, the Borrower
shall not be required to disclose any information (A) that relates to settlement
negotiations, if such disclosure would prevent the Borrower from availing itself
of the otherwise applicable protection of Federal Rule of Evidence 408 or
similar protective rules under other applicable law or (B) would result in the
loss of attorney client privilege with respect to such information.

2



--------------------------------------------------------------------------------



 



          6. The Borrower shall cooperate with each of the Committee, Houlihan
and Bingham, in providing all information reasonably requested and in performing
its obligations under the Loan Documents, including, but not limited to,
Section 5.6 of the Credit Agreement and Section 5.4 of the Guarantee and
Collateral Agreement.
          The Borrower acknowledges and agrees that the Borrower’s failure to
comply with the agreements in this Letter Agreement within the applicable time
limits set forth herein shall (i) terminate the Waiver and (ii) constitute an
immediate Default with respect to the Specified Default (as defined in the
Waiver) or, in the event that at such time the 30 day cure period contained in
Section 7(d) of the Credit Agreement has elapsed, Event of Default under the
Loan Documents, giving rise to all rights and remedies permitted to the
Administrative Agent and the Lenders under the Loan Documents.
          THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.
          This Letter Agreement may be executed in any number of counterparts
and by the parties hereto on separate counterparts (including by facsimile or
PDF delivered by electronic mail), each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument.
          This Letter Agreement may not be modified, amended, or waived unless
such modification, amendment, or waiver is in writing signed by the Borrower and
the Committee.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

3



--------------------------------------------------------------------------------



 



          Please confirm your acceptance of and agreement to the terms and
conditions of this Letter Agreement by signing one or more counterparts of this
Letter Agreement in the appropriate space indicated below and returning this
Letter Agreement to Bingham to the attention of Peter Bruhn (Bingham McCutchen
LLP, One State Street, Hartford, Connecticut 06103-3178; email
(peter.bruhn@bingham.com) or fax (860-240-2800)).

            BlueMountain Capital Management, LLC, as member of the Committee
      By:   /s/ David Rubenstein         Name:   David Rubenstein       
Title:   CFO & GC        Fidelity Management and Research Company, as member of
the Committee
      By:   /s/ Nate Vautuzer         Name:   Nate Vautuzer        Title:   Vice
President        Marathon Asset Management, LLC, as member of the Committee, on
behalf of Marathon CLU I LTD., Marathon CLO II Ltd., Marathon Financing I B.V.
and Marathon Special Opportunity Master Fund Ltd.
      By:   /s/ Andrew Rabinowitz         Name:   Andrew Rabinowitz       
Title:   Partner        Prudential Investment Management, Inc., as member of the
Committee
      By:   /s/ George Edwards         Name:   George Edwards        Title:  
Vice President        Sankaty Advisors LLC, as member of the Committee
      By:   /s/ Alan K. Halfenger         Name:   Alan K. Halfenger       
Title:   Chief Compliance Officer Assistant Secretary        TENNENBAUM
OPPORTUNITIES PARTNERS V, LP, as member of the Committee
      By:   Tennenbaum Capital Partners, LLC         Its: Investment Manager   
          By:   /s/ Mark Holdsworth         Name:   Mark Holdsworth       
Title:   Managing Partner     

 



--------------------------------------------------------------------------------



 



ACCEPTED AND AGREED TO:
VISTEON CORPORATION,

         
By:
Name:
  /s/ Michael P. Lewis
 
Michael P. Lewis    
Title:
  Assistant Treasurer    

 